Citation Nr: 1726386	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-04 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000 in the United States Navy.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for foot fungus.  

The Veteran testified at a hearing before a Veterans Law Judge in this matter in June 2015.  A transcript of that hearing has been associated with the Veteran's claim file.  However, the Veterans Law Judge who conducted the June 2015 hearing and signed the October 2015 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded in April 2017 that he did not wish to testify at an additional hearing, and the Board will proceed with adjudication.

In October 2015 the Board remanded the issue for further development, to include affording the Veteran an appropriate VA examination.  The development has now been completed, and the case has been returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not been diagnosed with a current foot fungus.


CONCLUSION OF LAW

The criteria for service connection for a foot fungus have not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2016); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an April 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the April 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned April 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the April 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  It must also be noted that the instant appeal was previously remanded for further development, specifically to provide the Veteran with an examination.  A VA examination was obtained in January 2016, a report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the January 2016 VA examination obtained in this case is adequate, as it is predicated on full consideration of the Veteran's medical records and reported history, as well as the service treatment records and specific lay statements of the Veteran and his wife as directed in the October 2015 remand.  The examination considered the pertinent evidence of record and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).  Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran filed a claim for foot fungus in March 2009.  (The Board notes that the term foot fungus has also been referred to as "athlete's foot," "tinea pedis," "dermatophytosis pedis," and "onychomycosis" in the various medical treatment records of evidence.)

A review of the Veteran's service treatment records ("STRs") indicates there is no documentation of treatment at any time for a foot fungus for the 20-year Veteran.

A review of the Veteran's post-service medical treatment records from the VAOPC Jacksonville reflect treatment, on occasion, for a foot fungus.  An October 2005 VAOPC Jacksonville treatment record reflects the Veteran had "tinea pedis, interdigital, moccasin type and onychmycosis" and the recommended treatment was Lamisil cream and Griseofulvin.   A November 2007 VAOPC Jacksonville treatment record reflects the Veteran was diagnosed with "athlete's foot" and the recommended treatment was to renew cream.  A March 2009 VAOPC Jacksonville treatment record reflects the Veteran was treated for onychomycosis and treated with Lamisil.  

A review of other medical records provided in this case reflects a January 2010 medical record signed by Dr. L. and identified only as an "addendum," which states the Veteran "had foot fungus in service."  No additional detail or rationale for this statement was provided.

An April 2002 VA examination that was conducted for the purpose of evaluating the Veteran for sleep apnea also made reference to the Veteran having a foot fungus.  The examiner stated the Veteran had dermatophytosis "throughout almost the entire time of service, and subsequently, he has apparently been reflected with dermatophytosis pedis, but apparently also has never seen anybody for this and gradual progression of that problem has been present."  Upon examination, the examiner found the Veteran had "chronic dermatophytosis pedis involving both lower extremities with unequal phytosis also present."  No additional detail or rationale for this statement was provided.

Finally, in response to an October 2015 remand, a January 2016 VA examination was conducted.  The examiner opined that the Veteran does not have a diagnosis of foot fungus that is at least as likely as not (50 percent or greater probability) incurred in or caused by service.  The examiner's provided rationale was that there is no objective evidence of any type of foot fungus during active duty per the service treatment records; that upon examination, there is no objective evidence of an active foot fungus; and, while it is within the realm of possibility that the Veteran developed a foot fungus during active duty and was treated for it as he asserts, he clearly did not have an active chronic foot fungus at the time of separation as documented in his separation exam in which he checked "no" to "skin conditions".  Thus, the examiner concluded, the alleged foot fungus the Veteran reports having had during active duty, if any, was an acute and transitory condition which resolved with treatment.  Moreover, the examiner stated that even if the Veteran had foot fungus during active duty (prior to 2000) and then again had a foot fungus years later in 2005, there would be no nexus between the two foot fungus events. These are two separate acute and transitory conditions. The pathogen causing the foot fungus in 2005 is not the same pathogen that would have caused a foot fungus during active duty.  With treatment that pathogen during active duty was eradicated.  Similarly, the pathogen causing foot fungus in 2005 was eradicated with treatment, as there is no objective evidence of chronicity of the condition thereafter, and there is no objective evidence of the condition on examination that day. 

The Board finds that upon review and consideration of the Veteran's service treatment records, the VA and private treatment records, and the VA examinations, these records make clear that the Veteran does not have a current diagnosis of foot fungus and that any previous foot fungus is not related to his service.  

In this case, the Board places the greatest probative weight on the January 2016 VA examiner's findings that the Veteran does not have a foot fungus that began in or is otherwise linked to service. In so finding, the Board notes first that the VA examination all contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the January 2016 VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation led to a conclusion that he does not have a current foot fungus and that his past foot fungus is not etiologically linked to his time in service.  

The Board has also considered the lay statements provided on this issue.  At a Travel Board hearing in June 2015, the Veteran testified that he was diagnosed with a foot fungus by his VA doctor in Jacksonville, FL; that this condition began in service in 1984 or 1985; that he was treated with Tinactin foot cream; that when he left the Navy there was nothing bothering him at the time; and that when he went to the VA later, he was told he had a severe case of foot fungus.  When the Veterans Law Judge asked additional questions, the Veteran testified further that they gave him medication in the mid 1980's; that when it flared up, he would go and get cream for it; that when he retired he didn't complain about it because it wasn't flaring up or itching; that when it happened in 2001 and 2002 he just got cream from the doctor; that he bought some over the counter medication; that he can't remember exactly when he started getting treatment from the VA for this condition, but it had to be between 2003 and 2004; that once it gets bad enough he goes to see the doctor, he gives him some cream, and then puts it on and he's okay.  In addition, the Veteran's wife submitted a lay statement that the Veteran had a severe foot fungus while in service and although he took medication consistently, this has been a constant condition for over twenty years and is still problematic and embarrassing. 

The Board finds both the Veteran and his wife competent to present information concerning the Veteran's symptoms, but, as lay persons without medical training, neither the Veteran nor his wife are competent to provide a medical diagnosis, medical etiology, or medical link to service in a complex matter such as this.  

In conclusion, upon consideration of all the evidence of record, including, in particular, the lack of service treatment records to support the Veteran's claim, and the January 2016 VA examination in which the examiner opined that there is no link between the Veteran's post-service foot fungus and service, the Board finds that service connection for a foot fungus is not warranted.  In sum, the criteria for service connection for a foot fungus have not been met.  The evidence weighs against the Veteran's claim. Service connection for a foot fungus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a foot fungus is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


